DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the drawing objections concerning claimed features not shown have been fully considered and they are partially persuasive. Applicant has addressed the objection of missing features by amending figure 3 to show the main inlet pipe 126 as being the interior of the cavity created by the rest of the module structure, and thereby showing the flow control valve is disposed on the main inlet pipe. Support for this is cited as being in paragraphs 32 and 33 of the specification, however, in light of the amended drawing, it is now unclear what structure relates to the main inlet pipe. Additionally, changing from the block to the area inside the block does constitute new matter (see new specification and drawing objections below). However, despite the uncertainty of the structure of the main inlet pipe, the objection is withdrawn, since the leader lines now indicate that the flow control valve is disposed on the main inlet pipe. Regarding further comprising a heat sensor coupled to the flow control valve, applicant argues this feature is shown in figure 8. Examiner agrees and the objection is withdrawn. Examiner notes that Applicant’s correction of the drawing deficiencies noted below may necessitate new drawing objections regarding these and other features.
Applicant's arguments filed with respect to the drawing objections concerning minor informalities have been fully considered and they are partially persuasive. Regarding figure 4 being mirrored, the amended  figure 4 properly shows the cross-section. Accordingly the drawing objection is withdrawn. Regarding the lead lines for reference character 120, amended figure 3 shows the lead line encompassing several components, however the original incorrect lead line remains. Thus the drawing objection is maintained. Regarding the lead lines for reference character 140, amended figure 4 shows the lead line encompassing several components as disclosed in para 30. Accordingly, the drawing objecting is withdrawn. Applicant did not make the corresponding changes to figure 2, which is newly objected to as a result. 
Applicant’s arguments filed with respect to the claim objections have been fully considered and, in light of the amendment, are persuasive. Applicant amended claim 8 to include indentations for structure for clarity, according to Examiner’s suggestion. As such, the claim objection is withdrawn.
Applicant’s arguments filed with respect to the 112(f) claim interpretations have been fully considered, and in light of the amendment, are partially persuasive. Applicant amended the claim language to change portion to physical block. Applicant argues that the main body, inlet manifold and the outlet manifold all require to have a structure, and so the inlet and outlet physical blocks have structure. Examiner agrees that structure is recited, and the 112(f) claim interpretation is withdrawn. 
Applicant’s arguments filed with respect to the 112(b) rejections have been fully considered, and in light of the amendment, are not persuasive. Applicant amended the claim language to change portion to physical block, however no amendment to the specification was made to define the new term. Applicant argues that the written description discloses the corresponding structure for performing the claimed function and clearly links the structure. This argument does not address indefiniteness of the liquid inlet physical block or the liquid outlet physical block because no support is provided from the original disclosure nor is any explanation provided to clarify the multiple overlapping definitions of components. As such, the 112(b) rejection is maintained. The amended claims cancelled claim 2 and incorporated the limitations into both claims 1 and 8, thus the 112(b) rejection of claim 2 from the previous office action is now applied to claims 1 and 8, modified as necessitated by Amendment. Applicant did not address Examiner’s remaining 112(b) rejections. 
Applicant’s arguments filed with respect to the 103 rejections have been fully considered and are not persuasive. Applicant argues it is unreasonable to compare the cold water chamber C1 of Chen with the physical block. The prior art was applied to the invention as best understood based on the original disclosure. The components of the liquid distribution module are loosely defined and in many cases have overlapping definitions, as noted in several sections of the previous office action. The lack of clearly defined components necessitated assumptions be made by the examiner to best interpret the invention. The amended phrasing does nothing to clear up the uncertainty, as the structural relationship between components is not expanded nor is the specification amended to include the new terms. Applicant further argues that it is unreasonable to interpret Chen C11, C2, cold water chamber C1, and C12 as being embedded in the cold water chamber C1. This argument is not persuasive because prior art was applied to the limitation as best understood, given the uncertainty previously mentioned. Indeed Applicant’s disclosure contains similarly confusing structural relationships, for example how can the inlet manifold 120 can be partially embedded in the liquid inlet physical block, when the inlet manifold itself is comprised of, among other components, the liquid inlet physical block. Accordingly, the prior art rejections are maintained below, modified as necessitated by Amendment.


Drawings
The drawings are objected to for the following informalities: 
Fig. 2 
Lead line for element 140 points to different structure than fig. 4
Lead line for element 120 points to different structure than fig. 3
Amended Fig. 3: 
Old leader and reference numeral for Inlet Manifold 120 still present on amended drawing.
The relocation of the leaders for Main Inlet Pipe 126 are not supported by the disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose liquid inlet physical block or liquid outlet physical block. 
The amendment filed 3/31/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In amended figure 3 the leader line for main inlet pipe 126 was moved from the hashed body to the interior space of the hashed body. This change is not supported by the specification. It appears that applicant is using the negative space inside the module components (i.e. the space where fluid would flow) as the positively recited structure claimed as main inlet pipe; however the original disclosure identified the body of the hashed block as the structure of the main inlet pipe. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 4, and 6 – 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re: Claims 1 and 8, Applicant amended the claims to change portion in claim 2 to physical block and moved the limitations of the claim into claims 1 and 8. The term physical block is not discussed or defined in the specification.
	Claims 3 – 4, 6 – 7, and 9 – 11 are rejected as being dependent on claim 1 or 8 and therefore contain the same errors.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claim 1, the liquid inlet physical block is defined by the specification as being part of the main body, partially containing the inlet manifold, and “exposing” the liquid inlets 122 (paragraph 31). However, the body that is indicated as being the liquid inlet physical block 112 is also defined as being the main inlet pipe 126 in fig. 3, and the main inlet pipe is said to be connected to inlet end 124 and the sub inlet pipes 128. Furthermore, the specification defines the inlet manifold 120 as comprising all components from the inlet end 124 to the liquid inlets 122 (paragraph 29), including the main inlet pipe. There are multiple overlapping definitions drawn to the same structures, yet in the claims they are presented as distinct components, making it unclear as to what exact structure is being claimed. It is also unclear how the inlet manifold 120 can be partially embedded in the liquid inlet physical block, when the inlet manifold itself is comprised of, among other components, the liquid inlet physical block. For the purpose of examination, the liquid inlet physical block will be treated as synonymous with main inlet pipe. 
The liquid outlet physical block is defined by the specification as being part of the main body, partially containing the outlet manifold, and “exposing” the liquid outlets (paragraph 6). However, the body that is indicated as being the liquid outlet physical block 114 is also defined as being the main outlet pipe 146 in fig. 4, and the main inlet pipe is said to be connected to outlet end 144 and the sub-liquid pipes 148. Furthermore, the specification defines the outlet manifold 140 as comprising all components from the outlet end 144 to the liquid outlets 142 (paragraph 33), including the main outlet pipe. There are multiple overlapping definitions drawn to the same structures, yet in the claims they are presented as distinct components, making it unclear as to what exact structure is being claimed. It is also unclear how the outlet manifold 140 can be partially embedded in the liquid outlet physical block, when the outlet manifold itself is comprised of, among other components, the liquid outlet physical block. For the purpose of examination, the liquid outlet physical block will be treated as synonymous with main outlet pipe. 
Claims 3, 4, 6, 7, and 11 are rejected as being dependent on an indefinite claim.
Claims 8 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the heat source".  There is insufficient antecedent basis for this limitation in the claim. It is believed to be in error for, “a heat source.”
Claim 8 recites the limitations “connected to the plurality of liquid inlets” and “connected to the plurality of liquid outlets”.  It is unclear which of the liquid inlets or liquid outlets of which of the plurality of liquid distribution modules are intended.  An attempt was made to apply prior art to the claim as best it could be understood as presented.  
Claim 8 recites the limitation "the plurality of liquid inlet physical blocks".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, “the plurality of liquid inlet physical blocks” has been interpreted as in error for “the plurality of liquid inlets.”
Regarding claim 9, the limitation “according to a plurality of heat source temperatures” is unclear, particularly in view of the deficiencies of claim 8. It is believed that applicant intended, “according to a plurality of temperatures of the heat source.”
Claims 9 and 10 are rejected as being dependent upon an indefinite claim, and therefore contain the same error(s).
Normally a claim which fails to comply with the first and/or second paragraph of §112 will not be analyzed as to whether it is patentable over the prior art since to do so would of necessity require speculation with regard to the meets and bounds of the claimed subject matter, In re Steele, 308 F .2d 859, 862-63, 134 USPQ 292, (CCPA 1962) and In re Wilson, 424 F .2d 1382, 1385, 496 USPQ 494, 496 (CCPA 1970). As a courtesy to Applicant, Examiner has attempted to apply prior art to the claims as best they could be understood as presented. Examiner notes that Applicant’s correction of the deficiencies under 35 U.S.C. 112 may necessitate new grounds of rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (TW-I687640-B, as previously cited) in view of Christensen (US 2010/0012310, as previously cited). Citations to Chen will be in reference to the EPO translated description attached to the reference.
Re: Claim 1, Chen discloses a liquid distribution module (distribution module 13), configured to be connected to a cold plate (fig. 1, module 13 is connected to cold plates 11), comprising:
a main body (pg. 8 and fig. 3, module body 131) comprising a liquid inlet physical block (Chen cold water chamber C1, fig. 3) and a liquid outlet physical block (Chen hot water chamber C3, fig. 3);
an inlet manifold (comprises first liquid outlets C11, water storage chamber C2, cold water chamber C1, and first liquid inlet C12, fig. 3) disposed on the main body (131) and connected to a cooling liquid source (first liquid inlet C12 is connected to a cooling liquid source, fig. 1), wherein the inlet manifold comprises a plurality of liquid inlets (Chen first liquid outlet C11, fig. 3) configured to connect a plurality of cold plate inlets of the cold plate respectively (fig. 1), wherein at least a part of the inlet manifold is embedded in the liquid inlet physical block(inlet manifold is comprised of Chen water storage chamber C2 and cold water chamber C1, thus is embedded), the liquid inlet physical block exposes the plurality of liquid inlets (Chen first liquid outlet C11, fig. 3);
a flow control (flow control device 133, fig. 1, paragraph 18) connected to the inlet manifold (fig. 1); and
an outlet manifold (fig. 3, flow channels between second liquid inlets C22 and second liquid outlet C21) disposed on the main body (fig. 1, boundary of main body indicated by dashed line which encloses C22 and C21) and comprising a plurality of liquid outlets (second liquid inlets C22, fig. 1), wherein the plurality of liquid outlets are configured to connect a plurality of cold plate outlets (water outlet of water block 112, fig. 1) of the cold plate respectively (paragraph 86), wherein at least a part of the outlet manifold is embedded in the liquid outlet physical block (Chen fig. 3, outlet manifold is integral to hot water chamber C3), and the liquid outlet physical block exposes the plurality of liquid outlets (Chen second liquid inlet C22 are fluidly coupled to the liquid outlet portion, fig. 3).
Chen does not disclose that the flow control is a flow control valve connected to the inlet manifold. 
Christensen however teaches a sectioned flow device for a sectioned heat exchanger plate (i.e. a cold plate) comprising a flow control valve (valve 5, fig. 2) connected to the inlet manifold (separate inlets 2, paragraph 21).
Therefore, in view of Christensen’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the flow control in the Cooling System and Coolant Distribution Module of Chen with the flow control valve connected to the inlet manifold, as taught by Christensen. Such would provide the benefit of reduced complexity (valve is more reliable than pump) and thus increased reliability.
Regarding claim 3, Chen in view of Christensen teaches the inlet manifold comprises a main inlet pipe (Chen cold water chamber C1, fig. 3) connected to the cooling liquid source (fluidly connected to first liquid inlet C12, fig. 3) and a plurality of sub inlet pipes connected to the main inlet pipe (Chen fig. 3, pipe sections between C1 and the first liquid outlets C11 are the sub inlet pipes, which are connected to the main inlet pipe), and the plurality of liquid inlets are respectively disposed at the plurality of sub inlet pipes (Chen fig. 3, first liquid outlets C11 are each connected to one of the pipe sections connecting between C1 and first liquid outlets C11).
Regarding claim 4, Chen, as modified by Christensen above to include the flow control valve, further discloses the flow control valve is disposed on the main inlet pipe (Chen cold water chamber C1, fig. 1 shows the flow control device on the main inlet pipe) to control an amount of a cooling liquid flowing into the main inlet pipe (Christensen paragraph 11).
Regarding claim 6, Chen in view of Christensen teaches a heat sensor (Christensen 10, fig. 2) coupled to the flow control valve (Christensen 5, fig. 2), wherein degrees of openness and closeness of the flow control valve is in response to a heat source temperature sensed by the heat sensor (Christensen paragraph 21, the temperature recorded by the thermocouples controls the valves, which regulate flow through their respective heat exchangers).
Regarding claim 7, Chen in view of Christensen teaches the flow control valve (Christensen 5, fig. 2) comprises a solenoid valve (Christensen paragraph 11).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (TW-I687640-B, as previously cited) in view of Christensen (US 2010/0012310, as previously cited), and further in view of Azar (US 2018/0003451). Citations to Chen will be in reference to the EPO translated description attached to each reference.
Re: Claim 11, Chen in view of Christensen discloses the cold plate comprises a plurality of cold plate inlets (Chen fig. 1, 111) connected to the plurality of liquid inlets (Chen fig. 1), a plurality of cold plate outlets connected to the plurality of liquid outlets (Chen fig. 1, C22), and a plurality of heat dissipation channels (water flows through the water block, thus has channels) connected between the plurality of cold plate inlets and the plurality of cold plate outlets (Chen fig. 1), wherein the plurality of heat dissipation channels respectively cross the cold plate (fig. 1, water flows through the water block thus crosses the plate).
Chen in view of Christensen does not disclose the plurality of heat dissipation channels respectively cross entirely through two opposite sides of the cold plate. However Azar teaches a cold plate (210, fig. 2) wherein the plurality of heat dissipation channels (interior flow area where fluids 270, 272, and 274 flow, fig. 2) respectively cross entirely through two opposite sides of the cold plate(fig. 2, channels span the cold plate and enter and exit on opposite sides).
Therefore, in view of Azar’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the Cooling System and Coolant Distribution Module of Chen as modified by Christensen with the wherein the plurality of heat dissipation channels respectively cross entirely through two opposite sides of the cold plate as taught by Azar. Such would provide the benefit of efficient heat transfer and a low profile cold plate (see Azar para 4).
Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (TW-I687640-B, as previously cited) in view of Christensen (US 2010/0012310, as previously cited), and further in view of Deng (CN-108118296, as previously cited). Citations to Chen and  Deng will be in reference to the EPO translated description attached to each reference.
Regarding claim 8, Chen discloses:
a heat dissipation system (paragraph 4), comprising:
a liquid distribution module comprises a main body (module body 131), an inlet manifold (comprises first liquid outlets C11, water storage chamber C2, cold water chamber C1, and first liquid inlet C12, fig. 3) connected to a cooling liquid source (fig. 1, radiator 12 is the source of cold water), and
an outlet manifold (fig. 3, flow channel between uppermost second liquid inlet C22 and second liquid outlet C21) is disposed on the main body and comprises a plurality of liquid inlets (second liquid inlets C22) and a flow control device (133, fig. 1) disposed between the cooling liquid source and the plurality of liquid inlets (fig. 1, flow control device is within the inlet manifold, placing it between the cooling liquid source C12 and the plurality of liquid inlets C11), the outlet manifold is disposed on the main body (fig. 2) and comprises a plurality of liquid outlets (second liquid inlets C22). 
wherein the main body (Chen module body 131, fig. 1) comprises a liquid inlet physical block (Chen cold water chamber C1, fig. 3) and a liquid outlet physical block (Chen hot water chamber C3, fig. 3), at least a part of the inlet manifold is embedded in the liquid inlet physical block (inlet manifold is comprised of Chen water storage chamber C2 and cold water chamber C1, thus is embedded), the liquid inlet physical block exposes the plurality of liquid inlet physical blocks (Chen first liquid outlet C11, fig. 3), at least a part of the outlet manifold is embedded in the liquid outlet physical block (Chen fig. 3, outlet manifold is integral to hot water chamber C3), and
the liquid outlet physical block exposes the plurality of liquid outlets (Chen second liquid inlet C22 are fluidly coupled to the liquid outlet portion, fig. 3);
a cold plate (water block 11, fig. 1) configured to contact the heat source (electronic equipment 101, fig. 1). 
Chen is silent on a plurality of liquid distribution modules, and the flow control device of the plurality of liquid distribution modules individually control flow of the corresponding inlet manifolds of the plurality of liquid distribution modules. However it is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that using a plurality of liquid distribution modules does anything more than produce predictable results (i.e. providing distribution and flow regulation to an array of cold plates), the mere duplication of the liquid distribution module in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Chen to include a plurality of liquid distribution modules, in order to effect distribution and control of cooling water to cold plates.
Chen as modified to include a plurality of liquid distribution modules further discloses the flow control device of the plurality of liquid distribution modules individually control flow of the corresponding inlet manifolds of the plurality of liquid distribution modules (fig. 1 – 3, each module contains its own flow control device, and there are no means of cross connecting modules, thus each module individually controls its own flow).
Chen as modified the include a plurality of modules fails to disclose that the flow control device is a flow control valve. However, Christensen teaches a sectioned flow device for a sectioned heat exchanger plate (i.e. a cold plate) comprising a flow control valve (valve 5, fig. 2) connected to the inlet manifold (separate inlets 2, paragraph 21).
Therefore, in view of Christensen’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the flow control of the Cooling System and Coolant Distribution Module of Chen with the flow control valve connected to the inlet manifold, as taught by Christensen. Such would provide the benefit of reduced complexity (valve is more reliable than pump) and thus increased reliability.
Chen as modified above, to include a plurality of modules and by Christensen to include the flow control valve, fails to disclose the cold plate comprises a plurality of cold plate inlets connected to the plurality of liquid inlets, a plurality of cold plate outlets connected to the plurality of liquid outlets, and a plurality of heat dissipation channels connected between the plurality of cold plate inlets and the plurality of cold plate outlets, wherein the plurality of heat dissipation channels respectively cross through the cold plate. However, Deng teaches a cooling plate (fig. 1, paragraph 26) comprising a plurality of cold plate inlets (water inlet pipe 4, fig. 2), connected to the plurality of liquid inlets, a plurality of cold plate outlets (water return pipe 5, fig. 2) connected to the plurality of liquid outlets, and a plurality of heat dissipation channels (circulating water channel 3) connected between the plurality of cold plate inlets and the plurality of cold plate outlets (fig. 2), wherein the plurality of heat dissipation channels respectively cross through the cold plate (fig. 2).
Therefore, in view of Deng’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect the Cooling System and Coolant Distribution Module of Chen as modified by Christensen to the plurality of cold plate inlets connected to the plurality of liquid inlets, a plurality of cold plate outlets connected to the plurality of liquid outlets, and a plurality of heat dissipation channels connected between the plurality of cold plate inlets and the plurality of cold plate outlets, wherein the plurality of heat dissipation channels respectively cross through the cold plate of Deng. Such would provide the benefit of improving heat exchange efficiency and temperature uniformity of the cold plate (see Deng paragraph 48).
Regarding claim 9, Chen as modified by Christensen and further in view of Deng teaches each of the plurality of liquid distribution modules further comprises a heat sensor (Christensen thermocouple 10, fig. 2) coupled to the flow control valve (Christensen paragraph 21), wherein the heat sensors of the plurality of liquid distribution modules are configured to generate a plurality of sensing signals according to a plurality of heat source temperatures sensed by the heat sensors respectively (Christensen paragraph 21, temperature recorded by thermocouples controls the valves) .
Regarding claim 10, Chen as modified by Christensen and further in view of Deng teaches further comprising a controller (Chen, paragraphs 19 – 20; Christensen paragraph 10, control unit) coupled to the plurality of liquid distribution modules (Chen, paragraphs 19 – 20, the controller is connected to sensors and effects change to the system based on the sensor data, thus is coupled to the module; Christensen paragraph 10, control unit is connected to temperature sensors and valves, thus is coupled) to receive a plurality of sensing signals and individually control degrees of openness and closeness of the flow control valves of the plurality of liquid distribution modules accordingly (Christensen paragraph 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        

/TAVIA SULLENS/Primary Examiner, Art Unit 3763